DETAILED ACTION
Claims 1 – 22 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notification of invoking - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 12-22 are invoking 112(f) interpretation for reciting limitations such as “component”, “camera module”, “RF module”, “communication module”, “charging module”, “power management module” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “component” and “module”  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 12-22 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification paragraphs 36-41 for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of the allowed US Application 16/109,176.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims are directed to substantially the same subject matter involving controlling power consumption of the electronic device based on the determined temperature. 

Instant US Application 17/554,389
Allowed US Application 16/109,176
1. A control method by an electronic device, the method comprising: comparing current consumption for one or more components of the electronic device with a predetermined current; determining a first surface temperature of the electronic device based on the comparison and power consumption of the one or more components; detecting a location where heat corresponding to the first surface temperature is generated; obtaining a second surface temperature of the electronic device based on power consumption of a component disposed in the electronic device corresponding to the location where the heat is generated; setting a target temperature based on the obtained second surface temperature; and controlling the component to reduce the power consumption of the component based on the target temperature.
1. (Currently Amended) A control method by an electronic device, the method comprising: monitoring current consumption for each of a plurality of components of the electronic device; determining whether the current consumption is greater than a predetermined current; when the current consumption is greater than the predetermined current, determining a first surface temperature of the electronic device based on power consumption of the plurality of components corresponding to the monitored current consumption and detecting a location where heat corresponding to the first surface temperature is generated; obtaining a second surface temperature of the electronic device by analyzing power consumption of a component corresponding to the location where heat is generated; determining whether the predicted obtained second surface temperature is greater than or equal to o a predetermined temperature; setting a target temperature when the obtained second surface temperature is greater than the predetermined temperature; and controlling the component to reduce the power consumption of the component based on the target temperature.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1,3,4, 12, 14 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Millet (US Publication 2008/0028778 A1). 

Regarding claim 1, Millet discloses a control method by an electronic device, the method comprising: 
comparing current consumption for one or more components of the electronic device with a predetermined current [0061][0063: if the power consumption of the throttled component(s) below the allowable amount] [Figs. 6 and 11]; 
determining a first surface temperature of the electronic device based on the comparison and power consumption of the one or more components [0061: predicts the corresponding temperature that may occur after a period of time of worst-case workload, based on the power consumption requirement]; 
detecting a location where heat corresponding to the first surface temperature is generated [0134: determines an actual temperature at a first location in a data processing system toward which heat in the data processing system dissipates.][Figs. 6 and 11]; 
obtaining a second surface temperature of the electronic device based on power consumption of a component disposed in the electronic device corresponding to the location where the heat is generated [0135: determines one or more maximum heat sources that can be generated from possible power consumption at the combination of throttle settings. Operation 909 predicts a temperature at a location in the data processing system at a time instant t+.DELTA. based on the one or more maximum heat sources] [Figs. 6 and 11] [0136] [Figs. 6 and 11];
setting a different combination of throttle settings based on the obtained second surface temperature; and controlling the component to reduce the power consumption of the component based on different combination of throttle settings [0137: If operation 911 determines that the predicted temperature is allowable, operation 915 selects this combination for use in the time period. Operation 917 throttles the throttled components according to the selected combination of throttle settings for the time period between t and t+.DELTA.. In one embodiment, there will always be an allowed setting.] [Figs. 6 and 11].

    PNG
    media_image1.png
    901
    825
    media_image1.png
    Greyscale

Millet does not explicitly disclose setting a target temperature when the obtained/predicted temperature of second surface temperature is greater than or equal to the predetermined temperature and controlling the component to reduce the power consumption of the component based on the target temperature. However, Millet discloses setting the different combination of throttle settings when the obtained/predicted temperature is greater than the predetermined temperature limit [0135-0137] and the throttle settings includes changing/setting the target temperature as disclosed in figure 6 and paragraphs 0112-0117. And changing to the reduced setting also makes the target temperature changes accordingly [figure 6 and paragraphs 115-116 disclose when the systems changes to a reduced setting (403), the target temperature also changes to make the predicted temperature go below the temperature limit (103)]. Thus, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to set the target temperature and control the component to reduce the power consumption in response to the predicted temperature is greater than the temperature limit 103. Doing so to allow the system automatically adjusts its settings to allow the temperature to approach the limit (103) but not exceed the limit.
Regarding claim 3, Millet discloses the method of claim 1, wherein the component includes at least one of a processor, a display, a camera module, a radio frequency (RF) module, a sound output device, a communication module, and a charging module [0013, 0014, 0141, 0143: microprocessor].
Regarding claim 4, Millet discloses the method of claim 3, wherein, when the component is the processor, the method further comprises: detecting current consumption of the processor based on power information of the processor detected via a power management module; and changing an operating dock of the processor [0013, 0014: power sensor] [0015: control voltage settings or frequency settings to manage the temperature of the data processing system.].
Regarding claims 12, 14 – 15, these claims are rejected for the same reasons as set forth in claims 1, 3 and 4 above. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Millet (US Publication 2008/0028778 A1) and in view of Bang (US Publication 2016/0252939 A1).  
Regarding claim 11, Millet does not explicitly disclose the method of claim 3, wherein, when the component is the charging module, the method further comprises controlling a charging current of the charging module.
Bang discloses the component is the charging module, the method further comprises controlling a charging current of the charging module [0068, 0069].
It would have been obvious to one of ordinary skill in the art to combine the teachings of Millet and Bang together because they both directed to control the power consumption for the device based on the detected temperature. Bang’s disclosing of the component is the charging module, the method further comprises controlling a charging current of the charging module would allow Millet to save more power by the heat dissipate by controlling the charging current based on the temperature of the charging module. 
	Claim 22 is rejected for the same reasons as set forth in claim 11. 

	Allowable Subject Matter
Claims 2, 5-10, 13,16 - 22 are objected to as being dependent upon a rejected base claim, but would be allowable if (1) rewritten in independent form including all of the limitations of the base claim and any intervening claims and (2) overcome double patenting rejection.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior arts of record do not disclose or suggest the subject matter as claimed in claims 2, 5-10. Claims 13 and 16-22 are allowable for the same reasons. 
Conclusion
		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIL K NGUYEN whose telephone number is (571)270-3356. The examiner can normally be reached 9:30 a.m - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571)270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHIL K NGUYEN/Primary Examiner, Art Unit 2187